[Cite as State v. Suggs, 2016-Ohio-5692.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                       C.A. Nos.    27812
                                                                 27865
        Appellee                                                 27866

        v.

ANTHONY SUGGS                                       APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
        Appellant                                   COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE Nos. CR 2012 03 0638
                                                               CR 2014 03 0883
                                                               CR 2014 07 2219

                                 DECISION AND JOURNAL ENTRY

Dated: September 7, 2016



        HENSAL, Judge.

        {¶1}     Anthony Suggs appeals three judgments of the Summit County Court of Common

Pleas that sentenced him to a total of 17 years imprisonment. For the following reasons, this

Court affirms.

                                               I.

        {¶2}     According to Betty B., on July 24, 2015, Mr. Suggs, her ex-boyfriend, came to

her house looking for her. When she went outside to talk to him, he immediately struck her,

causing her to temporarily lose consciousness. When she came to, she was back inside her

house, and Mr. Suggs was still attacking her. At some point, Mr. Suggs got a knife from the

kitchen and held it to her throat. He then forced her upstairs and into the bathroom. He also

allegedly reached into her bra and took money that she was keeping there. By this time,
                                                 2


however, police had responded to emergency calls placed by the others in the house. After

kicking through the front door of the house, the responding officers came upstairs with their

firearms drawn. Upon seeing the officers, Mr. Suggs attempted to crawl out the bathroom

window, but they dragged him back inside. After handcuffing Mr. Suggs, they searched him and

found cocaine.

       {¶3}      The Grand Jury indicted Mr. Suggs for aggravated robbery, aggravated burglary,

kidnapping, felonious assault, possession of cocaine, obstructing official business, and resisting

arrest. At trial, the jury found him guilty of kidnapping, the lesser-included offense of assault,

possession of cocaine, obstructing official business, and resisting arrest.      The trial court

sentenced him to a total of 12 years for those offenses. That same day, it also sentenced him in

two other cases. Finding that he had violated the community control he was under for a previous

offense, the court sentenced him to two years imprisonment. It also sentenced him to three years

imprisonment for trafficking in cocaine and heroin offenses that arose out of a separate incident.

The court ordered Mr. Suggs to serve his prison terms in each of the three cases consecutively

for a total of 17 years. Mr. Suggs has appealed, assigning five errors.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY ENTERING A JUDGMENT OF
       CONVICTION AS TO COUNT FIVE, KIDNAPPING AS A FELONY OF THE
       1ST DEGREE, AND SENTENCING ACCORDINGLY, AS THE VERDICT
       FORM WAS SUFFICIENT ONLY FOR A FELONY OF THE 2ND DEGREE.

       {¶4}      Mr. Suggs argues that the trial court incorrectly concluded that his kidnapping

offense was a felony of the first degree. He argues that, because the jury’s verdict did not

include the degree of the offense or any aggravating elements, it was a finding of guilt of the

least severity, a felony of the second degree.
                                                 3


       {¶5}    Revised Code Section 2945.75(A)(2) provides that, “[if] the presence of one or

more additional elements makes an offense one of more serious degree[,] [a] guilty verdict shall

state either the degree of the offense of which the offender is found guilty, or that such additional

element or elements are present. Otherwise, a guilty verdict constitutes a finding of guilty of the

least degree of the offense charged.” In State v. Pelfrey, 112 Ohio St. 3d 422, 2007-Ohio-256, the

Ohio Supreme Court held that, “[p]ursuant to the clear language of R.C. 2945.75, a verdict form

signed by a jury must include either the degree of the offense of which the defendant is convicted

or a statement that an aggravating element has been found to justify convicting a defendant of a

greater degree of a criminal offense.” Id. at syllabus.

       {¶6}    Section 2905.01(C)(1) classifies kidnapping as a felony of the first degree unless

the offender “releases the victim in a safe place unharmed[.]” Under those circumstances,

kidnapping is a felony of the second degree. Id. The Ohio Supreme Court has held that the

statutory provision reducing the offense level of kidnapping “is not an element of the offense;

rather, the accused must plead and prove it in the fashion of an affirmative defense.” State v.

Sanders, 92 Ohio St. 3d 245, 265 (2001). “Accordingly, no aggravating or additional element

must be proved by the State to elevate kidnapping to a felony of the first degree. Instead, the

defendant bears the burden of establishing the existence of a mitigating factor which might

reduce the offense level.” State v. Anderson, 9th Dist. Summit No. 26640, 2014-Ohio-1206, ¶

30, reversed on other grounds by State v. Anderson, 143 Ohio St. 3d 173, 2015-Ohio-2089.

       {¶7}    Mr. Suggs argues that there was evidence of the mitigating circumstances in the

record, noting that the incident occurred in Betty B.’s home and that he left her in the company

of her friends and family. Mr. Suggs, however, did not “release” Betty B. until he saw the

responding officers and attempted to flee through the bathroom window. See State v. Jackson,
                                                 4


10th Dist. Franklin No. 89AP-1015, 1990 WL 122569, *7 (Aug. 23, 1990) (“[A] defendant fails

to establish the mitigating circumstance of having released the victim in a safe placed unharmed

when the evidence shows that the victim was released only because they were liberated by the

police.”). In addition, the jury did not find that he left her “unharmed,” finding him guilty of

assaulting her. R.C. 2905.01(C)(1). We, therefore, conclude that the trial court did not violate

Section 2945.75 or Pelfrey when it determined that Mr. Suggs’s kidnapping offense was a felony

of the first degree. Mr. Suggs’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY NOT GRANTING SUGGS[’S] MOTION
       FOR MISTRIAL BASED ON THE PROSECUTOR’S STATEMENT DURING
       CLOSING ARGUMENT.

       {¶8}    Mr. Suggs next argues that the trial court should have declared a mistrial because

the prosecutor told the jury during closing argument that Mr. Suggs “was enraged. He had a

knife. He was going to kill Betty [B.]” According to Mr. Suggs, because he was not accused of

attempted murder and there was no evidence that he tried to kill Ms. B., the prosecutor’s

statements were improper and denied him of the right to a fair trial.

       {¶9}    In deciding whether a prosecutor’s conduct rises to the level of prosecutorial

misconduct, a court determines if the prosecutor’s actions were improper, and, if so, whether the

defendant’s substantial rights were actually prejudiced. State v. Smith, 14 Ohio St. 3d 13, 14

(1984). “[A] judgment may only be reversed for prosecutorial misconduct when the improper

conduct deprives the defendant of a fair trial.”         State v. Knight, 9th Dist. Lorain No.

03CA008239, 2004-Ohio-1227, ¶ 6. “The touchstone of the analysis ‘is the fairness of the trial,

not the culpability of the prosecutor.’” State v. Diar, 120 Ohio St. 3d 460, 2008-Ohio-6266, ¶

140, quoting Smith v. Phillips, 455 U.S. 209, 219 (1982).
                                                5


       {¶10} The Ohio Supreme Court has explained that “both the prosecution and the defense

have wide latitude in summation as to what the evidence has shown and what reasonable

inferences may be drawn therefrom.” State v. Lott, 51 Ohio St. 3d 160, 165 (1990), quoting State

v. Stephens, 24 Ohio St. 2d 76, 82 (1970). “A prosecutor may state his opinion if it is based on

the evidence presented at trial.” State v. Watson, 61 Ohio St. 3d 1, 10 (1991). Betty B. testified

that, when Mr. Suggs held the knife to her throat, he told her that, although he was going to jail,

he was going to “make it worth it.” Another resident of the house testified that, when Mr. Suggs

had Betty B. in the bathroom, Mr. Suggs told her that she was “going to die.” In light of their

testimony, we conclude that the prosecutor’s statement was supported by the evidence and did

not constitute misconduct. Mr. Suggs’s second assignment of error is overruled.

                                 ASSIGNMENT OF ERROR III

       A. MR. SUGGS WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL WHEN THE TRIAL
       COUNSEL FAILED TO ASK FOR THE JURY INSTRUCTION FOR LESSER
       INCLUDED OFFENSES OF KIDNAPPING.

       B. MR. SUGGS WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL WHEN HIS TRIAL
       COUNSEL FAILED TO OBJECT TO THE INADEQUATE VERDICT FORM.

       {¶11} Mr. Suggs argues that his trial counsel was ineffective because he should have

requested an instruction on abduction or unlawful restraint as lesser-included offenses of

kidnapping and requested that those options be included in the verdict forms. To prevail on a

claim of ineffective assistance of counsel, Mr. Suggs must establish (1) that his counsel’s

performance was deficient to the extent that “counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment” and (2) that but for his counsel’s deficient

performance the result of the trial would have been different. Strickland v. Washington, 466 U.S.
668, 687 (1984). A deficient performance is one that falls below an objective standard of
                                                   6


reasonable representation. State v. Bradley, 42 Ohio St. 3d 136 (1989), paragraph two of the

syllabus. A court, however, “must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action ‘might be considered sound

trial strategy.’” Strickland at 689, quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955). In

addition, to establish prejudice, Mr. Suggs must show that there exists a reasonable probability

that, were it not for counsel’s errors, the result of the trial would have been different. Id. at 694.

       {¶12} “In Ohio, there is a presumption that the failure to request an instruction on a

lesser-included offense constitutes a matter of trial strategy * * *.” State v. Hernon, 9th Dist.

Medina No. 3081-M, 2001 WL 276348, *4 (Mar. 21, 2002). Mr. Suggs has not identified

anything in the record that demonstrates that his counsel’s failure to request lesser included

offense instructions “was anything other than a tactical election to seek an acquittal rather than a

conviction on the lesser-included offense[s].” State v. DuBois, 9th Dist. Summit No. 21284,

2003-Ohio-2633, ¶ 6. We, therefore, conclude that Mr. Suggs has not established ineffective

assistance of counsel. Id. His third assignment of error is overruled.

                                  ASSIGNMENT OF ERROR IV

       CONVICTION OF SUGGS FOR KIDNAPPING WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE, AS THE JURY CLEARLY LOST
       ITS WAY IN DETERMINING THAT SUGGS COMMITTED KIDNAPPING
       OFFENSE.

       {¶13} Mr. Suggs also argues that his kidnapping conviction is against the manifest

weight of the evidence. If a defendant asserts that his convictions are against the manifest

weight of the evidence:

       [A]n appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
                                                  7


       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). Weight of the evidence pertains to the

greater amount of credible evidence produced in a trial to support one side over the other side.

State v. Thompkins, 78 Ohio St. 3d 380, 387 (1997). An appellate court should only exercise its

power to reverse a judgment as against the manifest weight of the evidence in exceptional cases.

State v. Carson, 9th Dist. Summit No. 26900, 2013–Ohio–5785, ¶ 32, citing Otten at 340.

       {¶14} The indictment alleged that Mr. Suggs committed kidnapping under either Section

2905.01(A)(2) or (3). Those sections provide that “[n]o person, by force, threat, or deception * *

* by any means, shall remove another from the place where the other is found or restrain the

liberty of the other person * * * (2) [t]o facilitate the commission of any felony * * * [or] (3) [t]o

terrorize, or to inflict serious physical harm on the victim * * *.” R.C. 2905.01(A)(2-3). On its

verdict form, the jury wrote that it found Mr. Suggs guilty of the offense of kidnapping, “in

violation of §2905.01(A)(2)/(A)(3).”

       {¶15} Mr. Suggs argues that, to find him guilty of kidnapping, the jury would have had

to believe that he committed a felonious assault or caused serious physical harm to Ms. B. He

notes, however, that the jury acquitted him of felonious assault, thereby finding that he did not

cause serious physical harm to Ms. B. or cause or attempt to cause physical harm to her by

means of a deadly weapon. See R.C. 2903.11(A) (specifying the elements of felonious assault).

He, therefore, argues that the jury’s findings are inconsistent, indicating that it clearly lost its

way when it found him guilty of kidnapping.

       {¶16} Mr. Suggs’s argument overlooks the fact that one can commit kidnapping under

Section 2905.01(A)(3) by terrorizing an individual while removing or restraining the individual.

Because “terrorize” is not defined by the Revised Code, Ohio courts have defined it according to
                                                8


its common usage, which is “to fill with terror or anxiety.” State v. Chasteen, 12th Dist. Butler

No. CA2007-12-308, 2009-Ohio-1163, ¶ 21, quoting State v. Eggleston, 11th Dist. Lake No.

2008-L-047, 2008-Ohio-6880, fn.1; see also State v. McDougler, 8th Dist. Cuyahoga No. 86152,

2006-Ohio-100, ¶ 16; State v. Leasure, 6th Dist. Lucas No. L-02-1207, 2003-Ohio-3987, ¶ 47.

       {¶17} Ms. B. testified that, after they were back inside her home, Mr. Suggs grabbed her

hair and tried to make her go upstairs. When she resisted, he took her over to the kitchen instead

and, grabbing a knife, told her that he was “going to make it worth it.” He placed the knife

against her throat and again told Ms. B. that, although he was going to prison, it was going to be

worth it. Mr. Suggs then took her back over to the staircase. Ms. B. testified that, around that

time, she fell over, so Mr. Suggs began kicking her, directing her toward the stairs and she

eventually made it up the stairs and into the bathroom.

       {¶18} Upon review of the record, we conclude that Mr. Suggs’s statements to Ms. B.

and his actions with the knife support a finding that he terrorized her while restraining her.

Accordingly, we cannot say that the jury lost its way when it found him guilty of kidnapping.

Mr. Suggs’s fourth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED WHEN IT IMPROPERLY IMPOSE[D]
       MAXIMUM AND CONSECUTIVE SENTENCE[S].

       {¶19} Mr. Suggs’s final argument is that the trial court’s improperly ordered him to

serve some of his sentences consecutively. He argues that the court failed to make the findings

required under Revised Code Section 2929.14(C)(4).

       {¶20} Section 2929.14(C)(4) provides:

       If multiple prison terms are imposed on an offender for convictions of multiple
       offenses, the court may require the offender to serve the prison terms
       consecutively if the court finds that the consecutive service is necessary to protect
                                                 9


       the public from future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the offender’s conduct and
       to the danger the offender poses to the public, and if the court also finds any of the
       following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-
       release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
       offenses committed as part of any of the courses of conduct adequately reflects
       the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the offender.

If a court does not make the factual findings required by Section 2929.14(C)(4), prison terms are

served concurrent to any others. State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶ 23.

The court, however, is not “required to give a talismanic incantation of the words of the statute,

provided that the necessary findings can be found in the record and are incorporated into the

sentencing entry.” Id. at ¶ 37.

       {¶21} At sentencing, the trial court noted that Mr. Suggs had committed his offenses

while on probation. Reviewing his criminal history, it explained to Mr. Suggs that “time and

time and time again you’ve committed violent felonies and you never really seem to be paying

the punishment for it. So guess what? Your day has come.” It told Mr. Suggs that it had

considered “the seriousness of this offense, the dangerousness of this offense, [and] the facts and

circumstances of this offense.” The court also explained to Mr. Suggs that, “to give you

anything less than consecutive sentences would demean the seriousness of the offenses, would

not properly protect the public and would not adequately punish you.” The court wrote in its

sentencing entries that “consecutive sentences are necessary to protect the public from future
                                                10


crime or to punish the offender and is not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public. Further, the offender’s criminal

history demonstrates that consecutive sentences are necessary to protect the public from future

crime by the offender.” Upon review of the record, we conclude that the trial court’s statements

at the sentencing hearing and in its sentencing entries were sufficient to satisfy the requirements

for consecutive sentences under Section 2929.14(C)(4). See State v. Giles, 9th Dist. Summit No.

27339, 2015-Ohio-2132, ¶ 19. Mr. Suggs’s fifth assignment of error is overruled.

                                                III.

       {¶22} Mr. Suggs’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                        11


      Costs taxed to Appellant.




                                             JENNIFER HENSAL
                                             FOR THE COURT



MOORE, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

WESLEY A. JOHNSTON, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.